      Case 1:19-cv-00686-PKC-RWL Document 241 Filed 10/27/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                    10/27/2020
---------------------------------------------------------------X
RED FORT CAPITAL, INC.,                                        :
                                                               :   19-CV-686 (PKC) (RWL)
                                             Plaintiff,        :
                                                               :
                  - against -                                  :   ORDER
                                                               :
GUARDHOUSE PRODUCTIONS LLC, et al., :
                                                               :
                                             Defendants. :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        The Court is in receipt of the status report filed by Plaintiffs.

        1.       The Court applauds the parties’ efforts to reach a negotiated resolution. By

                 November 23, 2020, the parties shall file a joint status report on the status

                 of their discussions. If the parties believe it would be helpful to enlist the

                 services of the Court to assist with settlement discussions, they shall so

                 advise the Court.

        2.       In the absence of a negotiated resolution, Plaintiffs’ pre-motion letter for

                 filing a summary judgment motion against Dilley shall be filed by December

                 9, 2020.

        3.       For substantially the reasons set forth in the status report, the document

                 filed at Dkt. 216 presently filed under seal shall be unsealed and filed in full

                 on the public docket. Defendants never moved to preserve confidentiality

                 of their filing.




                                                        1
    Case 1:19-cv-00686-PKC-RWL Document 241 Filed 10/27/20 Page 2 of 2




                                  SO ORDERED.



                                  _________________________________
                                  ROBERT W. LEHRBURGER
                                  UNITED STATES MAGISTRATE JUDGE

Dated: October 27, 2020
       New York, New York




                                    2
